United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Omaha, NE, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 21-0550
Issued: March 7, 2022

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 22, 2021 appellant filed a timely appeal from a January 22, 2021 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish a left knee condition
causally related to the accepted factors of his federal employment.
FACTUAL HISTORY
On May 5, 2020 appellant, then a 54-year-old postal carrier, filed an occupational disease
claim (Form CA-2) alleging that he suffered a torn left meniscus due to factors of his federal
employment, including repetitive and prolonged walking for 8 to 10 hours per day for seven years.
He further noted that he switched his delivery route after he realized that his knee was injured.
1

5 U.S.C. § 8101 et seq.

Appellant underwent meniscus surgery in 2016 and alleged that his knee condition has worsened.
He noted that he first became aware of his condition on January 1, 2010 and first realized that it
was caused or aggravated by his federal employment on April 20, 2020. Appellant did not stop
work.
In an attached statement, appellant explained that about 10 years prior he realized that the
route he was walking was causing pain in his left knee, noting that the route contained 100 houses
with four to five steps. He walked this route for five years before switching to a different route
with fewer steps. Appellant reported that changing his route helped with his knee pain , but that
the pain was still present. In June 2016, he was involved in a motorcycle accident that forced him
to miss six weeks of work due to a broken clavicle and two broken ribs he sustained in the accident.
Four weeks after his accident, appellant underwent surgery to repair a torn meniscus in his left
knee. He did not file a workers’ compensation claim at that time because he was already off from
work and did not want to have to go back in to take more time off from work for his knee.
Appellant subsequently returned to work two weeks later. In the fall of 2019 his knee pain returned
slowly and was now constant.
In an April 7, 2015 diagnostic report Dr. Tariq Suwan, a Board-certified radiologist,
performed an x-ray scan of appellant’s left knee and noted that it was unremarkable.
In an April 16, 2015 diagnostic report, Dr. Mark Fritze, a Board-certified diagnostic
radiologist, performed a magnetic resonance imaging (MRI) scan of appellant’s left knee,
observing degenerative changes of the medical meniscus.
Dr. Brennen Lucas, a Board-certified orthopedic surgeon, in an April 29, 2015 medical
report, evaluated appellant for complaints of left knee pain, swelling, and stiffness. Appellant
noted that his pain began approximately five weeks earlier without an injury. Dr. Lucas reviewed
the April 7 and 16, 2015 diagnostic studies of appellant’s left knee which found degenerative
changes of the medial meniscus. He diagnosed left knee pain, left internal derangement of the
knee, and left derangement of the medial meniscus. Dr. Lucas expressed concern that appellant
may have sustained a small medial meniscus tear and administered a corticosteroid injection to
appellant’s left knee to treat his symptoms.
In an April 27, 2020 medical note, Malissa Paxton, a physician assistant, explained that
appellant underwent an MRI scan on April 23, 2020 that revealed a probable tear of his left
meniscus. She opined that his job detail of walking aggravated his pain daily.
In a May 12, 2020 development letter, OWCP informed appellant of the deficiencies of his
claim. It advised him of the type of factual and medical evidence necessary and provided a
questionnaire for his completion. In a separate development letter of even date, OWCP requested
that the employing establishment provide comments from a knowledgeable supervisor regarding
the accuracy of appellant’s allegations. It afforded both parties 30 days to respond.
In an April 7, 2015 medical report, Dr. Kurt Hesse, Board-certified in family medicine,
evaluated appellant for pain in his low back and left knee. On examination, he diagnosed low back
pain and left knee pain and prescribed medications to treat appellant’s symptoms.

2

In a July 13, 2015 medical report, appellant informed Dr. Lucas that he was experiencing
pain in his left knee and of his employment duties involved excessive walking to carry mail. On
review of an MRI scan of appellant’s left knee and examination, Dr. Lucas diagnosed left internal
derangement of the knee, left derangement of the medial meniscus and left knee pain. He arranged
for appellant to undergo surgery to treat his condition.
In an April 20, 2020 medical report, Ms. Paxton noted that appellant previously underwent
meniscus surgery in 2016 and that he was now experiencing pain in his left knee. Appellant
reported that he suffered no injury to his knee and opined that his condition was work related.
Ms. Paxton diagnosed chronic left knee pain2 and ordered that he undergo an MRI scan for further
evaluation.
In an April 23, 2020 diagnostic report, Dr. Kamran Ali, a Board-certified radiologist,
performed an MRI scan of appellant’s left knee, observing findings of appellant’s previous medial
meniscus surgery. He recorded increased T2 signal along the inferior articular surface of the
posterior horn of the medial meniscus that was suspicious for a possible retear. Dr. Ali also noted
that prior surgical changes could also appear like this.
In a May 7, 2020 medical report, Gregory Knoblauch, a physician assistant, evaluated
appellant for a possible retear of his left meniscus. Appellant informed Mr. Knoblauch that he
previously underwent an arthroscopy and partial medial meniscectomy five years p rior and that he
recently underwent an MRI scan that revealed a retear of his medial meniscus. Mr. Knoblauch
diagnosed a retear of the left knee medial meniscus and degenerative arthritis of the left knee
medial compartment/patellofemoral joint.
In a May 18, 2020 e-mail response to OWCP’s development questionnaire, T.G.,
appellant’s supervisor, noted that she did not have reason to dispute his claim as she was not his
supervisor at the time of his first surgery. She detailed his current workload in wh ich he worked
eight plus hours a day, casing mail for three to four hours and spending four to five hours walking
and standing to deliver mail. T.G. explained that appellant was previously on an overtime desired
list, which had him working additional hours, but had since removed himself from the list a couple
of months ago. Appellant had returned to working eight hours per day and reported that he did not
want to sit in the office performing limited-duty work, asserting that he would rather perform his
regular carrier assignments.
In a May 19, 2020 response to OWCP’s development questionnaire, appellant advised that
his left knee injuries began in 2010 and had since continued to hinder his ability to perform his
job. His job consisted of walking, going up and down stairs, twisting, turning, lifting, squatting,
and being on his feet for six to seven hours daily. Appellant explained that he had been performing
these duties for 16.5 years and that he did not sustain a specific injury that caused his conditions.
By decision dated June 25, 2020, OWCP denied appellant’s occupational disease claim,
finding that the medical evidence of record was insufficient to establish causal relationship
between a diagnosed medical condition and the accepted factors of his federal employment. It

2

Ms. Paxton’s medical report diagnosed chronic right knee pain; however, this appears to be a typographical error.

3

concluded therefore that the requirements had not been met to establish an injury as defined under
FECA.
On July 28, 2020 appellant requested a review of the written record by a representative of
OWCP’s Branch of Hearings and Review.
Appellant submitted a copy of Mr. Knoblauch’s May 7, 2020 medical report.
In a June 1, 2020 operative report, Dr. Bradley Bruner, a Board-certified orthopedic
surgeon, performed an arthroscopic left partial medial meniscectomy, an arthroscopic left loose
body removal and an arthroscopic left chondroplasty to treat appellant’s left medial meniscus tear.
Dr. Bruner reported on June 11, 2020 that he evaluated appellant following his June 1,
2020 left knee surgical procedure. He diagnosed a medial meniscus tear of the left knee, loose
body of the left knee, and possible deep vein thrombosis of the left lower extremity.
In a September 16, 2020 statement, appellant detailed his employment duties over the past
17 years in which he walked approximately four to five miles a day, lifted packages, walked up
and down stairs, bended, squatted, and stood for long periods of time. He alleged that these
activities caused him to tear his meniscus twice. Appellant attached an information sheet
explaining that postal workers were susceptible to repetitive stress injuries due to their employment
duties.
In a September 23, 2020 medical report, Dr. Bruner recounted his treatment of appellant
for a retear of appellant’s left medial meniscus. He opined that appellant’s condition was a direct
result of appellant’s work for the employing establishment over the past 17 years where appellant
carried mail for approximately 10 miles per day.
In a September 24, 2020 duty status report (Form CA-17), Dr. Bruner diagnosed a tear of
the left medial meniscus and advised that appellant was able to perform his normal work duties as
of July 13, 2020.
By decision dated October 21, 2020, an OWCP hearing representative vacated the June 25,
2020 decision and remanded the case for further development.
On remand OWCP routed the case file, along with a statement of accepted facts (SOAF),
to Dr. Michael J. Johnson, a Board-certified orthopedic surgeon, for an evaluation and review of
the medical evidence of record as to whether appellant sustained a left knee condition causally
related to the accepted factors of his federal employment. In his January 7, 2021 narrative medical
report, Dr. Johnson indicated that he reviewed the SOAF as well as the medical evidence of record.
He reviewed appellant’s employment duties, history of left knee pain and left knee surgeries in
2016 and 2020. Dr. Johnson diagnosed a left knee medial meniscus tear in 2015, a left knee medial
meniscus tear in 2020 and left knee grade III chondromalacia. Referring to page 370 of the sixth
edition of the American Medical Association, Guides to the Evaluation of Permanent Impairment
(A.M.A., Guides),3 he opined that, while there was “some evidence” of kneeling and squatting,
3

A.M.A., Guides (6 th ed. 2009).

4

the A.M.A., Guides did not mention standing or walking as a job task risk for a medial meniscus
tear. Dr. Johnson therefore concluded that appellant’s medial meniscus tears were secondary to
appellant’s preexisting, unrelated, degenerative chondromalacia and his age, but not his
employment duties. Referring to page 364 of the A.M.A., Guides, he explained that there was
“insufficient evidence” support a relationship between appellant’s occupation and his diagnosed
left knee arthritis/chondromalacia. Consequently, Dr. Johnson opined that appellant’s
chondromalacia was caused by a combination of appellant’s age and genetics, not his employment
tasks.
By de novo decision dated January 22, 2021, OWCP again denied appellant’s occupational
disease claim, finding that the medical evidence of record was insufficient to establish that his
diagnosed medical condition was causally related to the accepted factors of his federal
employment.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, 4 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury. 5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease. 6
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, an employee must submit the following: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the employee. 7
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue.8 A physician’s opinion on whether there is causal relationship
between the diagnosed condition and the implicated employment factors must be based on a

4

S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
5

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
6

K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
7

R.G., Docket No. 19-0233 (issued July 16, 2019). See also Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I.
Fish, 46 ECAB 276, 279 (1994); Victor J. Woodhams, 41 ECAB 345 (1989).
8

T.H., 59 ECAB 388, 393 (2008); Robert G. Morris, 48 ECAB 238 (1996).

5

complete factual and medical background.9 Additionally, the physician’s opinion must be
expressed in terms of a reasonable degree of medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and appellant’s
specific employment factors. 10
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish a left knee
condition causally related to the accepted factors of his federal employment.
Dr. Bruner, in his September 23, 2020 medical report, recounted his treatment for a retear
of appellant’s left medial meniscus and opined that appellant’s condition was a direct result of his
employment duties over the past 17 years where he carried mail for approximately 10 miles per
day. While he provided an affirmative opinion on causal relationship, he did not offer any medical
rationale sufficient to explain why he believes that appellant’s employment duties could have
resulted in or contributed to appellant’s diagnosed condition. Without explaining how walking
approximately 10 miles per day caused or aggravated his diagnosed medical condition,
Dr. Bruner’s September 23, 2020 medical report is of limited probative value.11
Dr. Bruner’s remaining medical evidence consisted of medical reports dated June 1 and 11,
2020 in which he indicated that he performed an arthroscopic left partial medial meniscectomy, an
arthroscopic left loose body removal, and an arthroscopic left chondroplasty to treat appellant’s
left medial meniscus tear and subsequently conducted a follow-up evaluation of his repaired knee.
He also submitted a September 24, 2020 Form CA-17 wherein he diagnosed a tear of the left
medial meniscus and advised that appellant was able to perform his normal work duties as of
July 13, 2020. However, Dr. Bruner did not offer an opinion on causal relationship in any of these
reports. The Board has held that medical evidence that does not offer an opinion regarding the
cause of an employee’s condition is of no probative value on the issue of causal relationship. 12 For
this reason, Dr. Bruner’s remaining medical evidence is insufficient to meet appellant’s burden of
proof.
Dr. Lucas, in medical reports dated April 29 and July 13, 2015, reviewed appellant’s
complaints of pain in his left knee and appellant’s employment duties involving walking to carry
mail. He reviewed diagnostic studies of appellant’s left knee, expressed concern that appellant
may have sustained a small medial meniscus tear, but did not offer an opinion on causal
relationship. As noted above, medical evidence that does not offer an opinion regarding the cause

9

M.V., Docket No. 18-0884 (issued December 28, 2018).

10

Id.; Victor J. Woodhams, supra note 7.

11

See A.P., Docket No. 19-0224 (issued July 11, 2019).

12

S.J., Docket No. 19-0696 (issued August 23, 2019); M.C., Docket No. 18-0951 (issued January 7, 2019); L.B.,
Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

6

of an employee’s condition is of no probative value on the issue of causal relationship. 13
Consequently, Dr. Lucas medical reports are insufficient to meet appellant’s burden of proof.
On April 7, 2015 Dr. Hesse evaluated appellant for his complaints of pain in his low back
and left knee diagnosed low back pain and left knee pain. The Board has consistently held that a
diagnosis of “pain” does not constitute the basis for payment of compensation, as pain is a
symptom not a specific diagnosis. 14 As Dr. Hesse did not offer a valid diagnosis, his April 7, 2015
medical report is insufficient to establish appellant’s claim.
Appellant submitted multiple diagnostic studies. The Board has held, however, that
diagnostic reports standing alone lack probative value on the issue of causal relationship as they
do not address the relationship between accepted employment factors and a diagnosed condition. 15
For this reason, these diagnostic reports are insufficient to meet appellant’s burden of proof.
Appellant also submitted medical evidence by physician assistants. However, certain
healthcare providers such as physician assistants, physical therapists, nurses, and social workers
are not considered physicians as defined under FECA. 16 Consequently, their medical findings
and/or opinions will not suffice for purposes of establishing entitlement to FECA benefits.
The remaining medical evidence consisted of Dr. Johnson’s January 7, 2021 second
opinion narrative medical report wherein he opined that appellant’s conditions were caused by a
combination of appellant’s age and genetics and not his employment tasks. As his report is
well-rationalized and based on examination and an accurate history of the employment injury, the
Board finds that Dr. Johnson’s report constitutes the weight of the medical evidence. 17
As appellant has not submitted rationalized medical evidence establishing that his left
medial meniscus tear is causally related to the accepted factors of his federal employment, the
Board finds that he has not met his burden of proof to establish his claim.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.

13

Id.

14

T.S., Docket No. 20-0343 (issued July 15, 2020); D.H., Docket No. 19-0931 (issued October 2, 2019); R.R.,
Docket No. 18-1093 (issued December 18, 2018); A.C., Docket No. 16-1587 (issued December 27, 2016); Robert
Broome, 55 ECAB 339 (2004).
15

W.M., Docket No. 19-1853 (issued May 13, 2020); L.F., Docket No. 19-1905 (issued April 10, 2020).

Section 8101(2) of FECA provides that physician “includes surgeons, podiatrists, dentists, clinical psychologists,
optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined by State law.”
5 U.S.C. § 8101(2); 20 C.F.R. § 10.5(t); see M.F., Docket No. 17-1973 (issued December 31, 2018); K.W., 59 ECAB
271, 279 (2007); David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006). A report from a physician assistant or certified
nurse practitioner will be considered medical evidence if countersigned by a qualified physician. Federal (FECA)
Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3a(1) (January 2013).
16

17

See B.B., Docket No. 20-1187 (issued November 18, 2021).

7

CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a left knee
condition causally related to the accepted factors of his federal employment.
ORDER
IT IS HEREBY ORDERED THAT the January 22, 2021 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 7, 2022
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

